 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES C. MCCURDY,                                 No. 2:17-cv-1736 TLN CKD P
12                       Plaintiff,
13           v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Defendants.
17

18          Plaintiff has filed a motion seeking an extension of time to serve a notice of deposition on

19   defendant. However, in his reply brief concerning the motion, plaintiff asserts he is indigent and

20   does not have funds to pay costs associated with the deposition including court reporter fees. As

21   it does not appear plaintiff will be able to depose defendant, his request for an extension of time

22   to file a notice of deposition (ECF No. 60) is denied.

23   Dated: February 18, 2020
                                                      _____________________________________
24
                                                      CAROLYN K. DELANEY
25                                                    UNITED STATES MAGISTRATE JUDGE

26   1
     mccu1736.ext
27

28
